DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,709,981. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent are directed to a computer-implemented method of applying a blur operation to a heatmap associated with a game map to generate a visually displayable blurred heatmap, said heatmap including a plurality of pixels, wherein at least a portion of the plurality of pixels is associated with one or more values corresponding to one or more game performance metrics of a player, said method comprising:
generating a mask representative of a top down image of the game map, wherein the mask defines first areas that are accessible to the player and second areas that are not accessible to the player;
	defining a data structure comprised of n x m elements, wherein each of said n x m elements has a weight associated therewith; and
	executing the blurring operation on the at least the portion of the plurality of pixels to generate the visually displayable blurred heatmap by:
	positioning an element of the n x m elements on a target pixel of the heatmap;
	determining whether the center element is part of the first areas or the second areas of the mask; and
	using a value associated with the target pixel and whether the center element is part of the first areas or the second areas of the mask to determine a smoothed value for the center element.
	Claims 2-20 are nearly identical between the instant application and the patent and are similarly rejected as being directed to the same invention. While the instant application discloses a center element of the n x m elements on a target pixel of the heatmap, and the patent discloses a first element, a center element would be considered an element and therefore equivalent to the first element in the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12-18 recite the limitation “a center element,” with claim 1 stating “positioning a center element of the n x m elements on a target pixel of the heatmap.” However, since the n x m matrix is an undefined explicit size and can be a variable sized matrix, it is unclear what would be considered a center element since, based on the number of elements in the matrix, there may not be an exact center element, leading to four possible adjoining elements being candidates for a center element. Even in the case of there being an exact centered element, the claim language does not make clear whether a center element must be exactly in the center, or any number of elements close to the center. In other words, without a clear definition, any element in the matrix could be considered a center element.	Due to the combination of the variable sized matrix and the language of “a center,” the claim is indefinite as one of ordinary skill would be unable to determine the metes and bounds of the term.	Claims 2-10 depend on claim 1 and inherit these deficiencies. Claim 12 recites similar language to claim 1 and claims 13-18 are dependent on it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.